Opinion issued April 14, 2016




                                      In The

                               Court of Appeals
                                     For The

                          First District of Texas
                           ————————————
                              NO. 01-16-00047-CV
                            ———————————
                       IN RE MAROPCO, INC., Relator



            Original Proceeding on Petition for Writ of Mandamus



                          MEMORANDUM OPINION

      Relator, MarOpCo, Inc., has filed a petition for a writ of mandamus

challenging an “Amended Protective Order,” an “Order Denying Plaintiffs’ Motion

for Expedited Discovery,” and oral rulings and findings.1




1
      The underlying case is Preston Marshall, Individually and Rusk Capital
      Management, L.L.C. v. MarOpCo, Inc., cause no. 2015-35950, in the 11th District
      Court of Harris County, Texas, the Honorable Mike D. Miller, presiding.
      We deny the petition, and dismiss as moot relator’s motion for temporary

relief and all other pending motions.

                                  PER CURIAM


Panel consists of Justices Jennings, Massengale, and Huddle.




                                        2